As filed with the Securities and Exchange Commission on August 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21833 Helios Multi-Sector High Income Fund, Inc. (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2015 Date of reporting period:June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. HELIOS MULTI-SECTOR HIGH INCOME FUND, INC. Schedule of Investments (Unaudited) June 30, 2014 Interest Rate Maturity Principal Amount (000s) Value RESIDENTIAL MORTGAGE RELATED HOLDINGS – 4.8% Non-Agency Mortgage-Backed Securities – 4.8% Alternative Loan Trust Series 2007-OA3, Class 1A1 1,2 0.29 % 04/25/47 $ $ Series 2006-29T1, Class 2A6 10/25/36 GSAMP Trust Series 2006-HE8, Class A2C 1,2 01/25/37 Home Equity Asset Trust Series 2006-7, Class 2A3 1,2 01/25/37 Nomura Resecuritization Trust Series 2014-1R, Class 2A6 3,4,5 02/26/37 3 - Series 2014-1R, Class 2A11 1,3,4 02/26/37 Securitized Asset Backed Receivables LLC Series 2007-BR4, Class A2B 1,2 05/25/37 Series 2007-BR3, Class A2B 1,2 04/25/37 Total Non-Agency Mortgage-Backed Securities Total RESIDENTIAL MORTGAGE RELATED HOLDINGS (Cost $2,386,408) CORPORATE BONDS – 121.3% Automotive – 6.5% American Axle & Manufacturing, Inc. 03/15/21 American Axle & Manufacturing, Inc. 11/15/19 Chrysler Group LLC 6 06/15/21 Ford Motor Co. 6 08/01/18 Jaguar Land Rover Automotive PLC 3,4,7 05/15/21 Motors Liquidation Co. 8,9 07/15/33 Servus Luxembourg Holding SCA 3,4,7 06/15/18 Total Automotive Banking – 0.7% Bilbao Luxembourg SA 7,10 12/01/18 Basic Industry – 19.6% Alpha Natural Resources, Inc. 6 06/01/21 Alpha Natural Resources, Inc. 3,4 08/01/20 Arch Coal, Inc. 6 06/15/21 Associated Materials LLC 6 11/01/17 Building Materials Corporation of America 3,4 05/01/21 Cascades, Inc. 3,4,7 07/15/22 FMG Resources August 2006 Property Ltd. 3,4,7 04/01/22 Hexion US Finance Corp. 6 11/15/20 Huntsman International LLC 6 03/15/21 INEOS Group Holdings SA 3,4,6,7 08/15/18 Masonite International Corp. 3,4,6,7 04/15/21 Millar Western Forest Products Ltd. 7 04/01/21 Steel Dynamics, Inc. 6 03/15/20 Tembec Industries, Inc. 6,7 12/15/18 Trinseo Materials Operating SCA 7 02/01/19 USG Corp. 6 01/15/18 Xerium Technologies, Inc. 06/15/18 Total Basic Industry Capital Goods – 8.3% AAR Corp. 01/15/22 Ardagh Packaging Finance PLC 3,4,6,7 01/31/21 Crown Cork & Seal Company, Inc. 6 12/15/26 Mueller Water Products, Inc. 6 06/01/17 Reynolds Group Issuer, Inc. 6 04/15/19 Tekni-Plex, Inc. 3,4 06/01/19 Terex Corp. 05/15/21 Terex Corp. 04/01/20 Total Capital Goods Consumer Cyclical – 9.6% ACCO Brands Corp. 6 04/30/20 DineEquity, Inc. 6 10/30/18 Levi Strauss & Co. 6 05/15/20 Limited Brands, Inc. 07/15/37 Limited Brands, Inc. 06/15/19 Michaels Stores, Inc. 11/01/18 New Albertsons, Inc. 6 06/15/26 Roundy's Supermarkets, Inc. 3,4 12/15/20 Sally Holdings LLC 11/15/19 Total Consumer Cyclical Consumer Non-Cyclical – 2.5% C&S Group Enterprises LLC 3,4 05/01/17 Post Holdings, Inc. 6 02/15/22 Total Consumer Non-Cyclical Energy – 17.4% AmeriGas Partners LP 05/20/22 Atlas Pipeline Partners LP 6 08/01/23 BreitBurn Energy Partners LP 6 10/15/20 Calfrac Holdings LP 3,4,6 12/01/20 EV Energy Partners LP 6 04/15/19 Ferrellgas Partners LP 06/15/20 Global Partners LP 07/15/22 Hilcorp Energy I LP 3,4,6 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC 6 04/15/20 Pioneer Natural Resources Co. 03/15/17 Precision Drilling Corp. 7 11/15/20 RKI Exploration & Production LLC 3,4 08/01/21 Thunderbird Resource Equity I 6,9 12/01/17 Trinidad Drilling Ltd. 3,4,6,7 01/15/19 Venoco, Inc. 6 02/15/19 W&T Offshore, Inc. 06/15/19 Total Energy Finance & Investment – 0.5% Puma International Financing SA 3,4,7 02/01/21 Healthcare – 9.8% CHS/Community Health Systems, Inc. 6 07/15/20 DJO Finance LLC 04/15/18 HCA, Inc. 05/01/23 HCA, Inc. 6 10/01/18 inVentiv Health, Inc. 3,4 08/15/18 Jaguar Holding Company II 3,4,6 12/01/19 Kindred Healthcare, Inc. 3,4 04/15/22 Polymer Group, Inc. 6 02/01/19 Service Corporation International 6 04/01/16 Total Healthcare Media – 9.1% Cablevision Systems Corp. 6 09/15/17 CCO Holdings LLC 6 04/30/20 Cenveo Corp. 6 02/01/18 Clear Channel Communications, Inc. 6 03/01/21 Cumulus Media Holdings, Inc. 6 05/01/19 Mediacom LLC 6 08/15/19 National CineMedia LLC 04/15/22 Total Media Real Estate – 1.3% Realogy Corp. 3,4,6 02/15/19 Services – 18.4% Avis Budget Car Rental LLC 04/01/23 Boyd Gaming Corp. 6 07/01/20 Casella Waste Systems, Inc. 6 02/15/19 Chester Downs & Marina LLC 3,4,6 02/01/20 GLP Capital LP 3,4 11/01/23 Iron Mountain, Inc. 08/15/23 Iron Mountain, Inc. 6 08/15/21 Isle of Capri Casinos, Inc. 03/15/21 Jurassic Holdings III, Inc. 3,4 02/15/21 KM Germany Holdings GmbH 7 12/15/20 MGM Resorts International 6 01/15/17 MTR Gaming Group, Inc. 6 08/01/19 Palace Entertainment Holdings LLC 3,4,6 04/15/17 PulteGroup, Inc. 6 05/15/33 Sotheby's 3,4 10/01/22 Teekay Offshore Partners LP 7 07/30/19 United Rentals North America, Inc. 04/15/22 United Rentals North America, Inc. 02/01/21 Total Services Technology & Electronics – 3.2% First Data Corp. 6 01/15/21 Freescale Semiconductor, Inc. 6 02/01/20 ION Geophysical Corp. 05/15/18 Total Technology & Electronics Telecommunications – 14.4% Altice SA 3,4,7 05/15/22 CenturyLink, Inc. 6 03/15/42 Cincinnati Bell, Inc. 6 03/15/18 CyrusOne LP 11/15/22 Fairpoint Communications, Inc. 3,4 08/15/19 Frontier Communications Corp. 6 03/15/19 Intelsat Luxembourg SA 6,7 06/01/21 Level 3 Communications, Inc. 6 06/01/19 Level 3 Financing, Inc. 3,4 01/15/21 PAETEC Holding Corp. 12/01/18 T-Mobile USA, Inc. 6 04/01/23 Wind Acquisition Finance SA 3,4,7 04/23/21 Windstream Corp. 6 06/01/22 Zayo Group LLC 07/01/20 Total Telecommunications Total CORPORATE BONDS (Cost $57,619,232) TERM LOANS – 4.2% Albertsons, Inc. 1,4 03/21/19 Caesars Growth Properties 1,4 04/10/21 Fairpoint Communications, Inc. 1,4 02/14/19 Four Seasons Holdings, Inc. 1,4 12/13/20 inVentiv Health, Inc. 1,4 10/10/17 Roundy's Supermarkets, Inc. 1,4 02/21/21 Texas Competitive Electric Holdings Company LLC 1,4 10/10/17 Texas Competitive Electric Holdings Company LLC 1,4 10/10/17 36 Total TERM LOANS (Cost $2,095,111) Shares Value COMMON STOCKS – 3.2% Automotive – 0.4% Ford Motor Co. Basic Industry – 0.4% Cascades, Inc. 7 Capital Goods – 0.4% General Electric Co. Energy – 0.1% EV Energy Partners LP Services – 0.3% Iron Mountain, Inc. Telecommunications – 1.2% CenturyLink, Inc. Frontier Communications Corp. Windstream Holdings, Inc. Total Telecommunications Utility – 0.4% AES Corp. Total COMMON STOCKS (Cost $1,417,491) WARRANTS – 0.6% Automotive – 0.6% General Motors Financial Company, Inc. 11 Expiration: July 2016 Exercise Price: $10.00 General Motors Financial Company, Inc. 11 Expiration: July 2019 Exercise Price: $18.33 Total Automotive Total WARRANTS (Cost $384,116) Total Investments – 134.1% (Cost $63,902,358) Liabilities in Excess of Other Assets – (34.1)% ) TOTAL NET ASSETS – 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 —Variable rate security – Interest rate shown is the rate in effect as of June 30, 2014. 2 —Security is a “step up” bond where the coupon increases or steps up at a predetermined date. 3 —Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of June 30, 2014, the total value of all such securities was $15,305,543 or 30.4% of net assets. 4 —Private Placement. 5 —Zero-Coupon Note - Interest rate represents current yield to maturity. 6 —Portion or entire principal amount delivered as collateral for credit facility. 7 —Foreign security or a U.S. security of a foreign company. 8 —Security fair valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of June 30, 2014, the total value of all such securities was $150 or 0.0% of net assets. 9 —Issuer is currently in default on its regularly scheduled interest payment. 10 —Payment in kind security. 11 —Non-income producing security. HELIOS FUNDS Notes to Financial Statements June 30, 2014 (Unaudited) The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services also utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Adviser’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the trade price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Funds’ Boards of Directors (the “Boards”). There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Boards have adopted procedures for the valuation of the Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in the Funds’ portfolios. Pursuant to the procedures, securities in a Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that each Fund could purchase or sell a portfolio security at the price used to calculate the Funds’ NAV. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical assets or liabilities • Level 2 - quoted prices in markets that are not active or other significant observable inputs(including, but not limited to: quoted prices for similar assets or liabilities, quoted pricesbased on recently executed transactions, interest rates, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining thefair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider, who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. Helios Advantage Income Fund, Inc. The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of June 30, 2014: Valuation Inputs Level 1 Level 2 Level 3 Total Residential Mortgage Related Holdings $
